    Case 17-50323-jrs   Doc 89    Filed 04/26/21 Entered 04/26/21 01:57:30     Desc Main
                                  Document      Page 1 of 2

Amitkumar Sharma
AIS Portfolio Services, LP
4515 N. Santa Fe Ave.
Oklahoma City, OK 73118
(800)946-0332 Office
(888) 455-6662 Toll Free
(817) 461-8070 Fax

BANKRUPTCY SERVICER FOR CAPITAL ONE AUTO FINANCE, A DIVISION OF CAPITAL ONE,
N.A.

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                        §
                                              §
KRISTIE JACKSON STARGELL                      §     CASE NO. 17-50323-JRS-7
                                              §     CHAPTER 7
                                              §
DEBTOR(S)                                     §


                                                   4-1
    NOTICE OF WITHDRAWAL OF PROOF OF CLAIM NUMBER ____________


   COMES NOW, AIS Portfolio Services, LP, bankruptcy servicer for Capital One Auto
Finance, a division of Capital One, N.A., and files this its Notice of Withdrawal of Proof of
              4-1
Claim Number ____________ filed by Scott Beauchamp and requests that its Claim filed in
                                       01/11/2017 be withdrawn.
the above-styled and numbered case on ____________

                                             Respectfully submitted,

                                              /s/ Amitkumar Sharma
                                             Amitkumar Sharma
                                             AIS PORTFOLIO SERVICES, LP
                                             4515 N. SANTA FE AVE.
                                             OKLAHOMA CITY, OK 73118
                                             (800)946-0332

                                             BANKRUPTCY SERVICER FOR
                                             Capital One Auto Finance, a division of Capital
                                             One, N.A.
    Case 17-50323-jrs    Doc 89    Filed 04/26/21 Entered 04/26/21 01:57:30      Desc Main
                                   Document      Page 2 of 2




                                    CERTIFICATE OF SERVICE


       I, the undersigned, do hereby certify that a true and correct copy of the above and
foregoing Notice of Withdrawal was forwarded to all parties of interest as listed below or
attached hereto via First Class, U.S. Mail, postage prepaid (unless otherwise indicated) on this
26th day of April, 2021.

                                                /s/ Amitkumar Sharma
                                                Amitkumar Sharma


DEBTOR ATTORNEY:
MICHAEL R RETHINGER
LAW OFFICES OF MICHAEL R RETHINGER LLC
1392 MCLENDON AVENUE NE
Atlanta, GA 30307

TRUSTEE:
S. Gregory Hays
Trustee of the U.S. Bankruptcy Court
SUITE 555, 2964 PEACHTREE ROAD
Atlanta, GA 30305
